174 Ga. App. 604 (1985)
332 S.E.2d 48
BROWN
v.
WILLIAMS.
70232.
Court of Appeals of Georgia.
Decided April 17, 1985.
*605 Warren R. Brown II, pro se.
Kenneth P. McDuffie, for appellee.
BANKE, Chief Judge.
This appeal follows the denial of the appellant's petition to legitimate two minor children born to himself and the appellee. Held:
Pursuant to OCGA § 5-6-35 (a) (2), "[a]ppeals from judgments or orders in divorce, alimony, child custody, and other domestic relations cases . . ." are required to be made by application to the appropriate appellate court, rather than by direct appeal. A legitimation proceeding is a type of domestic relations case. The appellant having made no application for permission to appeal in accordance with the code section, it follows that this appeal must be dismissed.
Appeal dismissed. McMurray, P. J., and Benham, J., concur.